Citation Nr: 0841738	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  97-20 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep 
apnea/insomnia.

2.  Entitlement to service connection for chloracne as 
secondary to herbicide exposure.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.

5.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance.

6.  Entitlement to an effective date earlier than February 
14, 1994 for the grant of service connection for PTSD.

7.  Entitlement to an effective date earlier than February 
14, 1994 for the grant of service connection for a back 
disability.

8.  Entitlement to an effective date earlier than August 16, 
1994 for basic eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A. chapter 35.

9.  Entitlement to a rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent earlier than August 
16, 1994.

10.  Entitlement to a rating in excess of 60 percent for a 
back disability.

11.  Entitlement to a rating in excess of 30 percent for 
tinea versicolor.


REPRESENTATION

Veteran represented by:	Richard Rhea - Attorney



WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

This matter arose out of an appeal initially perfected in 
1997.  More issues were subsequently perfected.  The veteran, 
however, withdrew the issue of entitlement to an effective 
date earlier than August 16, 1994 for the grant of special 
monthly compensation (SMC) based on housebound status in 
document that was received in July 2007.  

This decision grants an earlier effective date for service 
connection for the veteran's back disability.  As an 
appellate body, the Board may not assign a disability rating 
in the first instance.  Therefore, the issue of how to rate 
the veteran's service connected back disability from December 
1989 to February 1994 is referred to the RO for appropriate 
action, and we will DEFER the determination as to the issue 
of entitlement to a rating in excess of 60 percent for his 
back. 

Similarly, since eligibility for Dependents' Educational 
Assistance (DEA) is contingent on a veteran's service 
connected disability ratings, consideration of an earlier 
effective date for DEA is DEFERRED, pending the RO's rating 
of the veteran's back disability.

The issue of a rating in excess of 30 percent for tinea 
versicolor is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's insomnia is a symptom of another disorder. 

2.  The medical evidence fails to relate the veteran's sleep 
apnea to his time in service.

3.  The evidence fails to show that the veteran has chloracne 
as a result of his time in service.

4.  The medical evidence fails to relate the veteran's 
cervical spine disability to his time in service.

5.  The medical evidence fails to relate peripheral 
neuropathy to the veteran's time in service.

6.  The veteran requires the assistance of another person to 
complete a number of his activities of daily living.

7.  The veteran's attempt to reopen his claim of entitlement 
to service connection for PTSD was properly denied by a June 
1990 rating decision that was not appealed.

8.  The veteran's request to reopen his claim of entitlement 
to service connection for PTSD that provided the basis for 
the grant of service connection was received on February 14, 
1994.

9.  The grant of service connection for PTSD was not based on 
service treatment records that had not been previously 
considered.

10.  On December 8, 1989, an informal claim to reopen the 
veteran's claim of entitlement to service connection for a 
lower back disability was received.
 
11.  Prior to August 16, 1994, the evidence shows that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
as a result of his PTSD.

12.  Prior to August 16, 1994, the evidence fails to show 
that the veteran's PTSD either severely impaired his ability 
to establish and maintain effective or favorable 
relationships with people, or severely impaired his ability 
to obtain or retain employment.
CONCLUSIONS OF LAW

1.  Criteria for service connection for sleep apnea/insomnia 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Criteria for service connection for chloracne, to include 
as secondary to herbicide exposure, have not been met.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  Criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  Criteria for service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure, 
have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Criteria for special monthly compensation based on the 
need for aid and attendance have been met.  38 U.S.C.A. 
§§ 501, 1114, 1115 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2008).

6.  Criteria for an effective date earlier than February 14, 
1994 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

7.  Criteria for an effective date of December 8, 1989 for 
the grant of service connection for a back disability are 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

8.  Criteria for a 50 percent rating for PTSD prior to August 
1994 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2008); 38 C.F.R. § 4.132, DC 9411 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service during the period beginning 
on January 9, 1962 and ending on May 7, 1975, in the Republic 
of Vietnam, including the waters offshore, and other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e), 3.313.  This presumption may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  However, 
the mere exposure to Agent Orange alone does not create a 
permanent disability for which compensation may be granted. 

Sleep apnea/insomnia

The veteran testified at a hearing before the Board in July 
2008 that he had been receiving treatment for sleep apnea at 
the Princeton Hospital (Baptist Medical Center) and at VAMC 
in Birmingham.  The veteran stated that he had been using a 
C-PAP machine to assist him with sleeping for the past 2-3 
years; and he attributed his sleep apnea to having to stay 
awake on guard duty while in Vietnam.

In April 2008, the veteran asserted that his sleep apnea and 
insomnia were the result of exposure to chemicals while 
service in the Republic of Vietnam.

On the veteran's medical history survey, completed at 
separation, the veteran indicated he was having frequent 
trouble sleeping, but no disability was ascribed to this 
compliant by a medical officer, and no sleeping disorder was 
detected by his separation physical.  Service treatment 
records are otherwise silent for any report of sleeping 
problems.

The veteran was noted to have insomnia by a private doctor, 
Dr. Cain, in June 1984, which was attributed to his 
psychiatric symptomatology.  In May 1985 the veteran reported 
that he had frequent nightmares that resulted in him waking 
up screaming.  The veteran indicated that he was unable to 
sleep many nights because of these nightmares.  The doctor 
attributed the nightmares to the veteran's time in Vietnam 
and to his diagnosis of PTSD.  Dr. Cain again noted insomnia 
in May 1987, but no additional sleep problems were noted.  In 
June 1995, the veteran complained of trouble sleeping on 
account of pain; and, in September 1997, he complained of 
having insomnia to his private doctor.

In December 2002, the veteran was noted to have a past 
medical history that included questionable obstructive sleep 
apnea, although no sleep apnea was discussed in conjunction 
with the physical examination.  In August 2005, VA prescribed 
a CPAP machine to treat the veteran's sleep apnea.

In an August 2007 
VA treatment record, the doctor indicated that from the stand 
point of PTSD, the veteran continued to endorse nightmares, 
and sleep disturbances (night sweats, thrashing in sleep and 
problems staying asleep).

While the veteran reported sleeping problems at separation, 
since then, his complaint has been attributed to pain, or 
nightmares related to Vietnam.  In other words, it is a 
symptom of something else, most notably PTSD, rather than a 
disability itself.  As such, a basis upon which to grant 
service connection for insomnia has not been presented.  With 
regard to the veteran's diagnosed sleep apnea, there is no 
evidence of it appearing in service, and the first mention of 
it appears around 2002, more than 30 years after the veteran 
was discharged from service.  

While the veteran believes that his sleep apnea is related to 
his time in service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his sleep 
apnea and his time in service.  

Furthermore, the veteran's claims file is void of a medical 
opinion of record even suggesting that there might be a link 
between the veteran's sleep apnea and his time in service.

Therefore, the criteria for service connection have not been 
met with regard to either insomnia or sleep apnea; and the 
veteran's claim is therefore denied.

Chloracne as secondary to herbicide exposure

The veteran stated in April 2008 that chloracne and skin 
problems manifested while he was in Vietnam, and that since 
serving in Vietnam his skin was oily and darker.

The veteran underwent a VA examination of his skin in October 
1970 where he reported noticing an eruption of his face while 
in service which was itchy and depigmented.  The examination 
revealed superficially scaly, discrete, and confluent areas 
on the upper chest and back; and the veteran was diagnosed 
with tinea versicolor.  Based on this examination, the 
veteran was granted service connection for tinea versicolor 
by a December 1970 rating decision.  

The next skin related record did not appear for more than a 
decade when the veteran underwent a VA skin examination in 
December 1982.  At the examination, it was noted that the 
veteran had a significant history of tinea infection which he 
had gotten in Vietnam and never completely cleared.  The 
doctor found that the veteran had a rash on his chest, arms, 
and lower extremities, which the doctor suggested was tinea.  
It was also noted that dermatology had been consulted and 
they felt that the veteran had tinea versicolor and tinea 
pedis.  No chloracne was noted.

In a July 1984 dermatology note, the veteran was described as 
having discolored macular areas, pruritic, with small papular 
lesions, which was diagnosed as tinea versicolor.  It was 
also noted that the veteran had a history of acne.

In November 1988, the veteran sought skin treatment from Dr. 
Walton who specialized in diseases of the skin, hair, and 
nails.  Dr. Walton indicated that the veteran had a rash all 
over his body and diagnosed the veteran with tinea 
versicolor, tinea pedis, and follicular cysts on the back.  
There was no indication that the veteran had any chloracne.  
In three subsequent treatment records (December 1988, January 
1989 and April 1989), Dr. Walton did indicate that the 
veteran had acne vulgaris, but chloracne was not diagnosed.

The veteran underwent a VA examination for his skin in March 
1989 at which he was diagnosed with tinea barbae, tinea 
versicolor, and tinea pedis.  There was no mention of 
chloracne.  In July 1989 the veteran was diagnosed with acne.

In April 1994, the veteran underwent a VA examination of his 
skin.  The veteran complained that he had oily skin and 
dilated pores and he reported having acne in the past.  The 
physical examination revealed mild facial acne, and tinea 
pedis.  In 1995 the veteran was hospitalized for PTSD at 
which time it was noted that the veteran had a pruritic rash.  
A VA treatment record from September 1997 noted that the 
veteran had chronic dermatitis.

In January 2007, VA treatment records show that the veteran 
complained of a breakout on his face, back, and neck for 
years. The examination showed that the veteran had multiple 
papules on his face, back, and shoulders, and he was assessed 
with pustular acne and scheduled for a dermatology 
consultation.

In his July 2007 notice of disagreement, the veteran asserted 
that he had served in Vietnam thereby raising the presumption 
that he was exposed to Agent Orange, and he stated that he 
was treated on several occasions for his skin breaking out 
while he was on patrol.  The veteran indicated that he was 
being treated by VA for chloracne, and he indicated that his 
daughter also had chloracne as a result of his exposure to 
herbicides.  

In McCartt v. West, 12 Vet. App. 164, 167 (1999), a veteran, 
in support of his claim for service connection for a skin 
disorder as secondary to Agent Orange exposure,  indicated 
that his skin had manifested boils, blotches, a rash, 
soreness, and itchiness since 1968; and the Court of Appeals 
for Veterans Claims (Court) implied that this may be the type 
of condition lending itself to lay observation and satisfy 
the nexus requirement, provided medical nexus opinions 
between appellant's herbicide exposure and current skin 
condition were supported by evidence of herbicide exposure 
during service.  Id.  

Furthermore, lay evidence is also considered competent and 
sufficient to establish a diagnosis of a condition when 1) a 
lay person is competent to identify the medical condition; 2) 
the lay person is reporting a contemporaneous medical 
diagnosis; or 3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, in this case it is agreed that the veteran had a 
skin condition at time of discharge from service, as he is 
service connected for tinea versicolor.  The issue is whether 
his testimony that he had chloracne is probative.  The Board 
finds that it is not, as the veteran is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Additionally, a medical doctor who examined the veteran in 
1970 diagnosed him with tinea versicolor; and no medical 
evidence has been advanced challenging that doctor's 
diagnosis.
  
Furthermore, while the veteran has asserted that he was 
exposed to herbicides and should therefore be service 
connected for chloracne, to have the benefit of presumptive 
service connection, chloracne must manifest to a degree of 10 
percent or more within a year after the last date on which a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307.

In this case, there is no medical support for the veteran's 
contention that he developed chloracne either during service 
or within the year following service.  There is no suggestion 
of chloracne for many years following service, and no medical 
opinion has been submitted suggesting that the veteran 
developed chloracne as a result of herbicide exposure while 
in service.  

Therefore, the criteria for service connection have not been 
met, and the veteran's claim is denied.

SMC based on the need for aid and attendance

The special monthly compensation provided by 38 U.S.C. 
1114(l) is payable for anatomical loss or loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  38 C.F.R. § 3.350.

Aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  

Special monthly compensation based on the need for aid and 
attendance, will be awarded based on a consideration of the 
following: inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  38 C.F.R. § 3.352.

It is not required that all of the disabling conditions 
listed in the previous paragraph be found to exist before a 
favorable rating may be made.  Rather, the particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

In September 2004, the veteran filed a claim for aid and 
attendance indicating that he had been housebound from 
December 2002 to May 2003.

The veteran testified at a hearing before the Board in July 
2008 that his wife sometimes had to help him dress; and that 
he often needed assistance getting up out of a chair, bed, or 
the tub.  The veteran also indicated that it was hard for him 
to stand in the kitchen to cook a meal or wash dishes, and 
the veteran indicated that he had a hard time driving.

The veteran underwent a VA examination in January 2007 at 
which the examiner found the veteran had a history of neck 
surgery and multiple low back surgeries.  The veteran 
reported that he was frequently in severe pain, particularly 
in his back and neck.  The examiner indicated that the 
veteran was living with his wife and needed a lot of 
assistance.  The veteran could wash his face, but could not 
stand or walk for long.  He used a cane, and could only walk 
50 to 100 feet at a time and had to take frequent rests.  The 
veteran could not bend or dress.  The veteran could drive if 
essential, but he could not shop and had pain most of the 
time.  The veteran's wife gave him his medication, which he 
sometimes would forget on his own to take.  The veteran could 
still read small print and his visual acuity is 20/30.  The 
veteran's wife reported that the veteran's memory was 
impaired and she had been managing the finances for the past 
20 years.  The veteran was not bedridden.  The veteran 
required assistance to remove his shoes and socks as he had 
difficulty bending forward.  The veteran could get up slowly 
without assistance.  The examiner indicated that the veteran 
needed help with his daily activities.

Whether aid and attendance is warranted be based on the 
actual requirement of personal assistance from others.  In 
this case, the examiner in January 2007 stated that the 
veteran needed help with his daily activities, and the 
veteran could not bend or dress on account of his service 
connected back disability, such that he required help putting 
on and taking off his shoes and socks.

As the examiner's description of the veteran's condition 
demonstrated that he needed assistance on a daily basis, the 
veteran meets the criteria for SMC based on aid and 
attendance.  Accordingly, the veteran's claim is granted.

Cervical spine disability

The veteran was denied service connection for a cervical 
spine disability by a February 2003 rating decision, with 
which the veteran disagreed in May 2003.  The RO then issued 
the veteran a letter in August 2003 stating that the veteran 
had been denied service connection for a cervical spine 
disability, that the claim had become final, and that new and 
material evidence was required to reopen the claim.  The 
veteran objected, noting both that the appeal period had not 
in fact expired and referencing his May 2003 notice of 
disagreement.  In April 2004, the RO issued another rating 
decision stating that the previous indication that the claim 
had become final was in error, but that as of the date of 
that rating decision the appeal period had closed, and new 
and material evidence would be needed.  This statement is 
also in error, as the RO was required to issue a statement of 
the case.  This did not occur until June 2004, after which 
the veteran submitted a timely substantive appeal.  The Board 
will accordingly review the veteran's claim de novo.  

As for the merits of the veteran's claim, the Board finds 
that service connection for a cervical spine disability is 
not warranted for the reasons discussed below.

The veteran testified at a hearing before the Board in July 
2008 that he believed he hurt his neck in the same fall in 
basic training in which he injured his back.  

However, the medical evidence of record fails to support the 
veteran's contention, as service treatment records show 
almost no treatment for the veteran's neck in service, and 
the medical evidence shows multiple post-service neck 
injuries.

Service treatment records do confirm that the veteran fell 
from a height of about 8 feet in June 1969.  However, the 
treatment records show only one neck related complaint (when 
the veteran received treatment for a muscle strain in his 
shoulder in October 1967).  Furthermore, there was no mention 
of the veteran's neck at his separation physical as only the 
veteran's back injury was discussed.  It is also noted that 
on the veteran's PULHES profile the veteran was given a 
profile of "L3" indicating that he had problems with his 
lower extremities; but he was given a "U1" indicating that 
his upper extremities (e.g. those controlled by the cervical 
spine) were normal.  

The veteran was discharged from service in 1969 and his 
claims file is void of treatment for his neck for a number of 
years.  In 1984, the veteran injured his back while working 
on his job; and at a physical examination a month later, it 
was noted that the veteran's neck was supple without 
thyromegaly or lymphadenopathy.  No neck disability was 
diagnosed.

In a February 1985 treatment record, the veteran reported 
having a motor vehicle accident a year earlier in which he 
injured his shoulder.  In a March 1985 treatment record, it 
was noted that the veteran was in a motor vehicle accident in 
1970 (also post service) which caused shoulder problems.  

In May 1985, a private doctor, Dr. Whitehurst, evaluated the 
veteran in conjunction with a workman's compensation claim 
regarding a back injury that occurred on the job.  The doctor 
found that the veteran was well-developed and nourished, and 
in no apparent distress.  The examination of the veteran's 
neck, arms, back and leg showed equal strength and motor 
power with good range of motion and no sensory abnormalities.

In April 1987 an x-ray of the veteran's cervical spine showed 
no significant abnormality.  In May 1987, the veteran 
presented for treatment indicating that he had injured his 
neck and back in a job injury in June 1984.

X-rays in March 1989 showed mild degenerative changes in the 
veteran's cervical spine.  However, there was no suggestion 
that this was the result of the veteran's time in service 
which ended in 1969, 20 years earlier.

The veteran also reported that he was involved in a motor 
vehicle accident in 1990 which involved neck and back 
injuries.  The veteran also reported that a truck door had 
fallen on his head in 1990 resulting in a neck injury.  The 
veteran was diagnosed with a likely herniated disc in his 
neck.

In January 1995, the veteran presented for treatment from Dr. 
Pendleton complaining of aching to sharp pain and stiffness 
in his neck.  The veteran stated that his neck pain began in 
1983 when doing some heavy limb work while on the job.  The 
veteran indicated that the pain resolved after about 10 
months and recurred after a motor vehicle accident in 1990.  

In November 1997, an x-ray showed narrowing of the C5-C6 disc 
space with moderate degenerative arthritis at that level.  In 
January 1998, it was noted that the veteran had moderate 
tenderness in his neck with decreased range of motion 
secondary to pain.  

As such, while the medical evidence confirms that the veteran 
currently has a cervical spine disability, no medical opinion 
of record has been advanced suggesting that the cervical 
spine disability was related in any way to the veteran's time 
in service (to include his confirmed fall).

The veteran believes that his current neck disability is 
related to his time in service, but he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his neck disability and an event in service.  
Furthermore, the veteran's testimony to this effect is 
undermined by the fact that he reported neck pain beginning 
well after service (such as the 1995 private treatment record 
in which he indicated that he had injured his neck in 1983).  
Therefore, the veteran's testimony is not taken as a credible 
report of his time in service, since it is directly 
contradicted by his later statements.

As such, the criteria for service connection for a cervical 
spine disability have not been met, and the veteran's claim 
is therefore denied.

Peripheral neuropathy as a result of exposure to herbicides

In May 2002, the veteran filed for service connection for 
peripheral neuropathy as a result of Agent Orange exposure.  
As with his claim of entitlement to service connection for a 
cervical spine disability, the veteran was denied by a rating 
decision in February 2003; he filed a notice of disagreement 
in May 2003; and was issued a letter in August 2003 stating 
that he had been denied service connection for peripheral 
neuropathy, that the claim had become final, and that new and 
material evidence was required to reopen the claim.  The 
veteran objected and in April 2004 the RO issued another 
rating decision indicating that the previous indication that 
the claim had become final was in error, but that as of the 
date of that rating decision the appeal period had closed, 
and new and material evidence would be needed.  This 
statement is also in error, as the RO was required to issue a 
statement of the case.  The RO did issue the statement of the 
case in June 2004, and the veteran timely perfected his 
appeal.  

As for the merits of the veteran's claim, the Board finds 
that service connection for peripheral neuropathy is not 
warranted for the reasons discussed below.

Service connection may be granted for acute and subacute 
peripheral neuropathy on a presumptive basis; however, the 
regulations require it to be transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

In this case, service treatment records are silent for any 
complaints of, or treatment for, peripheral neuropathy; and 
there was no evidence of peripheral neuropathy for many years 
after service.  For example, a nerve conduction study (NCV) 
in August 1984 was normal with regard to the veteran's lower 
left extremity.  An EMG and NCV in November 1989 showed 
normal nerves in the veteran's upper extremities and led to 
findings that were compatible with left and right 
radiculopathy.

In October 2003, the veteran was diagnosed with peripheral 
neuropathy, which the veteran suggested was caused by his 
herbicide exposure, but the doctor indicated that it was of 
unknown origin.  The doctor stated that the veteran was 
borderline diabetic, but she remarked that neuropathy usually 
develops years after developing diabetes, so she doubted that 
this was the cause. 

The evidence of record fails to show that peripheral 
neuropathy appeared within weeks or months of the veteran's 
exposure to herbicide agents, as he completed his service in 
Vietnam prior to 1970 and peripheral neuropathy was not found 
for several decades.  There is also no evidence that the 
veteran's peripheral neuropathy resolved within two years of 
the date of onset. 
 
As such, the veteran is not entitled to presumptive service 
connection for peripheral neuropathy.  Despite not meeting 
the criteria for presumptive service connection, a veteran 
also may pursue direct service connection by showing that his 
peripheral neuropathy was the result of his time in service.  
However, the veteran is unsuccessful here as well.  

The veteran was diagnosed with peripheral neuropathy several 
decades after service, and no medical opinion of record has 
been presented linking his peripheral neuropathy to his time 
in service.  The veteran believes that his peripheral 
neuropathy is the result of herbicide exposure while in 
service, but he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus.  The veteran 
also attempted to convince a VA examiner that his peripheral 
neuropathy was related to his time in service, but she 
declined to make such an assertion, noting that the veteran's 
peripheral neuropathy was of unknown origin.

As such, the veteran's claims file is void of any medical 
evidence suggesting that his peripheral neuropathy is the 
result of his time in service, and therefore the criteria for 
service connection have not been met.  Accordingly, the 
veteran's claim is denied on both a direct and presumptive 
basis.

II.  Effective date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

With regard to claims that are reopened, the regulations more 
specifically provide that when a claim is reopened, the 
effective date is the later of receipt of claim or date 
entitlement arose; unless the evidence used to reopen the 
claim is based on service department records.  Id.

Effective date earlier than February 14, 1994 for service 
connection for PTSD

The veteran testified at a hearing before the Board in May 
1999 that he felt an effective date around 1980 was warranted 
for service connection for PTSD, because that was when his 
condition was aggravated.

In a December 2004 letter the veteran asserted that his claim 
should be granted back to the date he first filed for PTSD in 
1985.

The veteran testified at a hearing before the Board in July 
2008 that he felt an earlier effective date was warranted, 
because he had been having problems for a long time with 
psychiatric issues.  He indicated that he had first been 
diagnosed with PTSD in 1985, and he stated that he thought he 
filed his claim around 1985.

The veteran's claims file shows that he did in fact first 
file for PTSD in March 1985, but he was denied by a July 1985 
rating decision and he did not appeal.  In February 1989, the 
veteran attempted to reopen his claim, but the RO found in 
May 1989 that the evidence did not show a firm diagnosis of 
PTSD.  The veteran filed a notice of disagreement in July 
1989, and a statement of the case was issued in August 1989.  

In October 1989, the service organization representing the 
veteran at the time submitted what it identified as a 
"Medical Statement" with accompanying medical records "in 
support of his claim for PTSD consideration."  This and 
similar documents received from this organization in December 
1989 and January 1990, was construed as a new claim.  The 
veteran was then examined for VA purposes in March 1990, and 
after this failed to yield a diagnosis of PTSD, the RO 
notified the veteran in June 1990, his claim had been denied.  

On February 14, 1994, the veteran's petition to reopen his 
claim for service connection for PTSD was received; which was 
then granted by an April 1995 rating decision, effective from 
February 14, 1994.

The issue in essence is therefore whether the 
representative's communications between October 1989 and 
January 1990 constituted a substantive appeal.

At that time, a Substantive Appeal consisted of a properly 
completed VA Form 1-9, Appeal to Board of Veterans' Appeals, 
or correspondence containing the necessary information.  The 
appeal should set out specific arguments relating to errors 
of fact or law.  To the extent feasible, the argument should 
be related to specific items in the Statement of the Case.  
The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal.  38 C.F.R. § 19.123 

In this case, the representative's submissions were neither 
VA Forms 1-9, or correspondence setting out specific 
arguments relating to errors of fact or law.  As such, they 
were more properly construed as a new claim, and therefore, 
the May 1989 rating decision, like the July 1985 decision 
before it, and the June 1990 decision after it, became final.  

The veteran then filed to reopen in February 1994, and based 
on the new and material evidence submitted in conjunction 
with that claim, the veteran's claim was granted in April 
1995.  The new and material evidence was determined to be the 
veteran's treatment records from his admission to VA PTSD 
treatment.  Therefore, the reopening was not based on the 
discovery of service treatment records that had not yet been 
considered.  See 38 C.F.R. § 3.156.  As such, the effective 
date is the later of the date of entitlement or the date of 
claim, which in this case is the date of claim.  Accordingly, 
February 14, 1994 is the proper date for service connection 
for PTSD to have become effective, and the veteran's claim in 
this regard is therefore denied.

Effective date earlier than February 14, 1994 for the grant 
of service connection for a back disability

The veteran was denied service connection for a back 
disability by a December 1970 rating decision.  The veteran 
did not appeal, and the claim became final.  The veteran next 
filed for service connection for his back in June 1987 and 
again in November 1988; and he was informed by a January 1989 
letter that he needed to submit new medical evidence showing 
that the condition occurred in service.

In February 1994, the veteran submitted a letter requesting 
that he be granted a compensable evaluation for his service 
connected back injury.  The veteran was eventually granted 
service connection for his back disability by a February 2003 
rating decision, and in a December 2004 rating, the effective 
date was made from February 14, 1994. 

However, in December 1989, the veteran's representative had 
submitted a document with additional medical evidence which 
the representative indicated dealt with lower back pain.  
Accompanying the letter was a psychiatric treatment record, 
which stated that the veteran had lower back pain with a 
history of using a TENS unit, which he related to an injury 
to his back during basic training.  It is also noted that the 
part of the psychiatric treatment record discussing the back 
disability was highlighted (thereby at least implying some 
significance to that section).

While it is to state the obvious that the specific intent of 
this communication could have been easily made more clear by 
the veteran's representative, and even though this letter and 
medical evidence may not have been sufficient to grant 
service connection, it did demonstrate some intent to reopen 
the veteran's previously denied back claim.  As such, this 
submission may be deemed to constitute a claim to reopen, 
that remained pending until service connection was granted in 
2003.  

The effective date for a claim of service connection is the 
later of the date of entitlement or the date of claim.  In 
this case, it is clear that the veteran had a back disability 
for many years prior to 1989.  As such, the date of claim is 
the later.  Therefore, the date of receipt of the 
representative's submission, December 8, 1989, should be the 
effective date for the grant of service connection for the 
veteran's lower back disability.  To that extent, the 
veteran's claim is granted.

III.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran was granted service connection for PTSD in April 
1995 and assigned a 30 percent rating.  The veteran filed a 
notice of disagreement.  The 30 percent rating was continued 
by an August 1995 rating decision (which also denied TDIU).  
A statement of the case was issued in September 1995, and the 
veteran's VA-9 was received in May 1996.  While this VA-9 was 
not received within the statutorily prescribed time; the 
Court found that the veteran had never been given proper 
notice of how long he had to perfect his appeal, and the 
Court concluded that the veteran's substantive appeal was 
timely received.  A rating decision in September 1996 
increased the veteran's rating from 30 percent to 70 percent 
effective in May 1996.  In January 1997, the RO made the 
effective date for the 70 percent grant effective in March 
1996.  In May 2001, the veteran was granted a 100 percent 
rating for PTSD which was effective as of May 1995.  A 
statement of the case in May 2006 established the effective 
date for the 100 percent rating as August 16, 1994.

The veteran is currently, and has been since August 16, 1994, 
rated at 100 percent for PTSD under 38 C.F.R. 4.130 § 9411 
(2008); 38 C.F.R. 4.132 § 9411 (1994).  Prior to August 16, 
1994, the veteran was rated at 30 percent from the date his 
claim was received February 14, 1994; but he contends that he 
is entitled to a rating in excess of 30 percent earlier than 
August 16, 1994, i.e., from February 1994 to August 1994.  

Under the rating schedule in effect at the time the veteran 
filed his claim, a 30 percent disability rating was assigned 
when PTSD caused a definite impairment in a veteran's ability 
to establish or maintain effective and wholesome 
relationships with people; or when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce considerable 
impairment.  See 38 C.F.R. § 4.132, DC 9410; Johnson v. 
Brown, 7 Vet. App. 95 (1994).

A 50 percent disability rating was assigned a psychiatric 
disability resulted in a veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  Id.

A 70 percent evaluation was warranted where a psychiatric 
disability resulted in a veteran's ability to establish and 
maintain effective or favorable relationships with people 
being severely impaired.  The psychoneurotic symptoms must 
also have been of such severity and persistence to cause 
severe impairment in the ability to obtain or retain 
employment.  Id.

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as a result of a veteran's psychiatric disability as 
to result in virtual isolation in the community; when totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggravated energy 
resulting in profound retreat from mature behavior must be 
demonstrated; or when a veteran is demonstrably unable to 
obtain or retain employment.  Id.

During the course of this appeal the regulations for rating 
disabilities of mental disorders were revised effective 
November 7, 1996.  61 Fed. Reg. 52,700 (Oct. 8, 1996).  
However, because the veteran was rated at 100 percent for 
PTSD prior to the change in regulations, there is no need to 
discuss the new regulations in this case, because the new 
criteria could only be applied as of their effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000.

In his February 1994 claim, the veteran indicated that he had 
been treated by the Birmingham, Alabama VA since October 
1993.  

In December 1993, the veteran's PTSD was noted to be of mild 
to moderate severity.  However, by February 1994 it was noted 
that PTSD was beginning to affect the veteran's occupational 
life.

In March 1994, the veteran was attending weekly PTSD 
meetings.  At one meeting, he indicated that he and his wife 
had a good teamwork relationship regarding household chores, 
and he stated that his number one priority was his family. 
However, at another session, the veteran reported being very 
tense, and he was using marijuana daily to calm himself.  The 
veteran reported that he was having increased difficulty on 
the job and he was not sure how much longer he could take it.  
It was noted that the veteran participated fully in the group 
and offered feedback to other members in the group.

In May 1994, the veteran underwent a VA examination for his 
PTSD where it was noted that the veteran had worked for the 
City of Birmingham in the Traffic Engineering Department 
since 1987.  At the examination the veteran was significantly 
anxious and slightly depressed.  The veteran was noted to 
have flashbacks to combat.  The examiner suggested that the 
veteran had used work to block many of his memories, but was 
having greater difficulty doing that.  The veteran was 
described as a more or less absent father who is continually 
irritable and had problems being close to anyone.  The 
veteran had problems concentrating and was unable to read 
books as a result.  The examiner opined that the veteran had 
PTSD that was mildly to moderately affecting his employment 
and was significantly affecting his social functioning.

In a claim for a total disability rating based on individual 
unemployability (TDIU) letter, the veteran indicated that he 
stopped working on August 16, 1994 on account of his PTSD.  
As such, this date was established as the date which the 
symptomatology of his PTSD met the criteria for 100. 

Prior to the date the veteran stopping working in August 
1994, the evidence shows that he had a relationship with his 
family, and he was still working.  However, by May 1994, the 
VA examiner indicated that the veteran's PTSD was 
significantly affecting his social functioning.  The Board 
construes the use of "significantly" in the context of the 
veteran's symptoms to be consistent with "considerable" 
impairment as contemplated by the rating schedule.  As such, 
a 50 percent PTSD rating is assigned.  

The evidence fails however to show that a 70 percent rating 
was warranted, prior to August 1994.  The veteran's PTSD was 
found at his VA examination to be only mildly to moderately 
affecting his employment and was significantly affecting his 
social functioning.  However, "significantly affecting" 
falls short of showing that the veteran's PTSD "severely" 
impaired his social functioning; and "mildly to moderately 
affecting" his employment falls well short of "severe 
impairment in the ability to obtain or retain employment."  
As such, a rating in excess of 50 percent is not warranted 

Therefore a 50 percent rating is assigned for the veteran's 
PTSD, prior to August 1994; and to that extent the veteran's 
claim is granted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, a letters dated in July 2002, October 
2004, May 2006, and June 2007, satisfied the elements 
required by the Pelegrini II Court as stated above.  
Likewise, to the extent such piece meal notice is not 
compliant with the controlling requirements for proper 
notice, the veteran's submissions and testimony reflect an 
understanding of the claim's process, such that any error in 
this regard is harmless. 

The veteran was informed of how effective dates and 
disability ratings are calculated in the June 2007 letter.

It is noted that several of the veteran's claims (increased 
rating and effective date claims for PTSD and the effective 
date claim for the veteran's lower back) arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  For those claims additional notice 
under the forgoing law is not required.  (This is because the 
claim was actually one for service connection, which 
obviously had been substantiated, as it was granted.)   

VA and private treatment records have been obtained, as have 
Social Security Administration (SSA) records.  The veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.  Thus, the duty to assist has been satisfied; and 
there is therefore no prejudice to the veteran's in 
adjudicating his appeal.


ORDER

Service connection for sleep apnea/insomnia is denied.

Service connection for chloracne as secondary to herbicide 
exposure is denied.

Service connection for a cervical spine disability is denied.

Service connection for a peripheral neuropathy as a result of 
exposure to herbicides is denied.

SMC based on the need for aid and attendance is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An effective date earlier than February 14, 1994 for the 
grant of service connection for PTSD is denied.

An effective date of December 8, 1989 for the grant of 
service connection for a back disability is granted.

A 50 percent rating for PTSD February 14, 1994 to August 1994 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

In May 2002, the veteran indicated that he wanted to increase 
his Agent Orange benefits, which was taken as a claim for a 
rating in excess of 30 percent for his tinea versicolor.

The veteran testified at a hearing before the Board in July 
2008 that his skin condition caused itching on his face, 
arms, back, shoulders, and stomach.  He stated that nothing 
the dermatologists did seemed to help.  The veteran also 
reported that he had some type of jungle rot or athlete's 
foot.  The veteran also testified that his skin condition was 
progressively getting worse, and he stated that his skin 
condition had become worse since 1994.  Because the veteran 
has not undergone a VA examination of his skin in a number of 
years, and because he has suggested that his skin condition 
has worsened, a skin examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records since January 2008.

2.  Then, schedule the veteran for a VA 
dermatological examination.  The examiner 
should be provided with the veteran's 
claims file.  The examiner should provide 
an opinion addressing the nature and 
severity of his service connected tinea 
versicolor.  The examiner should describe 
any scarring that is the result of the 
veteran's skin disability, as well as the 
percentage of the veteran's entire body 
and the percentage of the exposed areas on 
the veteran's body that are covered by his 
skin condition.  The opinion should 
specifically indicate whether the 
veteran's tinea versicolor condition: 

*	causes any ulceration, extensive 
exfoliation, or crusting;
*	causes any systemic or nervous 
manifestations;
*	is exceptionally repugnant;
*	requires constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs for the 
last 12 month period.
     

3.  Thereafter, re-adjudicate the claim on 
appeal.  If the veteran's claim remains 
denied, provide him and his representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


